Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 28, 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Killick (US 2016/0294909).
Regarding claim 21, 30, Killick discloses A method, comprising: at a streaming service: transmitting to a user device a first portion of selected on demand video content including first and second ones of a plurality of subclips of the selected on demand video content, wherein the first and second subclips are separated from one another by a first dynamic content insertion opportunity (DCIO), the first subclip comprising an initial portion of the selected on demand video content, the first portion of the selected on demand video content being configured to permit playback immediately upon receipt by the user device (fig. 1([0028,0029]); concurrently with or after transmission of the first portion of the selected on demand video content to the user device, determining whether a first predetermined condition corresponding to the first DCIO has been satisfied ([0014,0016,0030,0046,0063,0070] Killick discloses that advertisements are inserted and transmitted based on a variety of different conditions, ie, location of viewing, detected viewers, time of day, threshold views of ads, ad campaign.  For example, if there is a predetermined condition of “family watching in the morning”, then family-friendly ads will be selected); 
when the first predetermined condition has not been satisfied, transmitting to the user device a second portion of the selected on demand video content scheduled for play after the first portion of the selected on demand video content([0014,0016,0030,0046,0063,0070] updated segment playlists are transmitted based on updated ad insertions); and 
when the predetermined condition is satisfied, transmitting to the user device a first event playlist including one of a remaining portion of the first subclip and dynamic content to be inserted in the first DCIP or a third portion of the selected on demand video content including at least an initial portion of the second subclip([0014,0016,0030,0046,0063,0070] updated segment playlists are transmitted based on updated ad insertions).
Regarding claim 22, Killick discloses when the first predetermined condition has not been satisfied, a currently completed portion of dynamic content to be inserted in the first DCIP is transmitted to the user device along with the second portion of the selected on demand video content([0014,0016,0030,0046,0063,0070]).
Regarding claim 23, Killick discloses wherein the first event playlist includes multimedia data corresponding to one or more video advertisements scheduled for the first DCIO ([0010,0011]).
Regarding claim 24, Killick discloses wherein the first portion of the selected on demand video content is formatted as a second event playlist corresponding to a first set of multimedia data, and the second portion of the selected on demand video content is formatted as a third event playlist corresponding to a second set of multimedia data ([0011,0012,0024,0033,0063]).
Regarding claim 25, Killick discloses wherein the second portion of the selected content includes at least part of the first portion of the selected content and an additional portion of the selected content([0014,0016,0030,0046,0063,0070]).
Regarding claim 26, Killick discloses wherein the first and second portions of the selected content correspond to different portions of a first subclip([0014,0016,0030,0046,0063,0070]).
Regarding claim 28, Killick discloses wherein determining whether the predetermined condition is satisfied includes determining whether one or more video advertisements are scheduled for insertion in the first DCIO (fig. 1([0024]).
Regarding claim 31, Killick discloses wherein the operations further comprising transmitting to the user device a master playlist including multimedia data corresponding to one or more video advertisements scheduled for the first DCIO ([0010,0011]).
Regarding claim 32, Killick discloses wherein the second portion of the selected content includes at least part of the first portion of the selected content and an additional portion of the selected on demand video content([0014,0016,0030,0046,0063,0070]).
Regarding claim 33, Killick discloses wherein the first and second portions of the selected content correspond to different portions of the first subclip ([0014,0016,0030,0046,0063,0070]).
Regarding claim 34, Killick discloses wherein determining whether the predetermined condition is satisfied includes determining whether one or more video advertisements are scheduled for insertion in the first DCIO (fig. 1, [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killick (US 2016/0294909) in view of Wheatley (US 2015/0163558).
Regarding claim 27, Killick does not specifically disclose wherein, when the predetermined condition is not satisfied, excluding the first DCIO from the video stream.
However, Wheatley discloses wherein, when the predetermined condition is not satisfied, excluding the first DCIO from the video stream ([0196).  It would have been obvious to incorporate the exclusion of Wheatley into the system of Killick in order to remove ad insertion at appropriate times.


Claim(s) 29, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killick (US 2016/0294909) in view of Long (US 20100205049).
Regarding claim 29, 35,  Killick does not specifically disclose wherein determining whether the predetermined condition is satisfied further includes determining whether a total duration of the one or more video advertisements is equal to a predetermined duration of the first DCIO.
Long discloses wherein determining whether the predetermined condition is satisfied further includes determining whether a total duration of the one or more video advertisements is equal to a predetermined duration of the first DCIO ([0090-0093]).  It would have been obvious to incorporate the duration determination of Long into the system of Killick in order to match ads with the break duration.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/Primary Examiner, Art Unit 2426